11-15463-shl       Doc 13346         Filed 07/14/21 Entered 07/14/21 18:23:57                  Main Document
                                                Pg 1 of 20



 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 -----------------------------------------------------------x
 In re:
                                                                               Chapter 11
 AMR CORPORATION, et al.,
                                                                               Case No. 11-15463 (SHL)

                            Reorganized Debtors.                               Confirmed
 -----------------------------------------------------------x

                                     MEMORANDUM OF DECISION

 APPEARANCES:

 WEIL, GOTSHAL & MANGES LLP
 Attorneys for Reorganized Debtors
 700 Louisiana Street, Suite 1700
 Houston, Texas 77002
 By:    Alfredo R. Perez, Esq.
        Hillarie James, Esq.

 LAWRENCE M. MEADOWS
 Pro Se
 P.O. Box 4344
 Park City, Utah 84060

 SEAN H. LANE
 UNITED STATES BANKRUPTCY JUDGE

         Before the Court is the motion of the above-captioned debtors (the “Reorganized

 Debtors”) under Section 502(c) of the Bankruptcy Code to estimate the amount of Claim No.

 9676, which was filed by the U.S. Equal Employment Opportunity Commission (the “EEOC”) in

 the Reorganized Debtors’ Chapter 11 cases. See Reorganized Debtors’ Motion to Estimate

 Maximum Amount of Proof of Claim No. 9676 Under Bankruptcy Code Sections 105(a) and

 502(c) [ECF No. 13289]1 (the “Estimation Motion”). The Reorganized Debtors request to




 1
          Unless otherwise indicated, references to the Case Management/Electronic Case Filing (“ECF”) docket are
 to Case No. 11-15463.

                                                          1
11-15463-shl        Doc 13346         Filed 07/14/21 Entered 07/14/21 18:23:57                      Main Document
                                                 Pg 2 of 20



 estimate the maximum amount of the claim at $9.95 million, which matches the settlement

 amount agreed to by the parties in an action brought by the EEOC against American Airlines, Inc

 and Envoy Air, Inc., one of American’s regional carriers. The Estimation Motion is opposed by

 Lawrence M. Meadows, a former pilot for American Airlines. See Creditor Lawrence M.

 Meadows Response and Objection to Reorganized Debtors’ Motion to Estimate Maximum

 Amount of Proof of Claim No. 9676 Under Bankruptcy Code Sections 105(a) & 502(c) [ECF No.

 13297] (the “Meadows Objection”).2 For the reasons set forth below, Mr. Meadows’ objection is

 overruled and the Estimation Motion is granted.

                                                 BACKGROUND

          On November 29, 2011 (the “Petition Date”), the Reorganized Debtors filed for relief

 under Chapter 11 of the Bankruptcy Code. See Voluntary Petition [ECF No. 1]. On October 21,

 2013, the Court entered an order confirming the Debtors’ Amended Joint Chapter 11 Plan (the

 “Plan”), and the Plan became effective on December 9, 2013 (the “Effective Date”). See

 Findings of Fact, Conclusions of Law, and Order Pursuant to Sections 1129(a) and (b) of the

 Bankruptcy Code and Rule 3020 of the Federal Rules of Bankruptcy Procedure Confirming

 Debtors’ Fourth Amended Joint Chapter 11 Plan [ECF No. 10367]; Notice of (I) Entry of Order

 Confirming Debtors’ Fourth Amended Joint Chapter 11 Plan and (II) Occurrence of Effective

 Date [ECF No. 11402].

          In November 2017, the EEOC brought a case against American Airlines and Envoy Air


 2
           A letter filed by Sherrie Edwards-Redd is styled as an objection to the Estimation Motion. But it is unclear
 whether Ms. Edwards-Redd’s letter actually objects to the relief requested in the Estimation Motion. On the one
 hand, the letter states that the Reorganized Debtors should “be held ACCOUNTABLE and have to pay in full the
 money owed to the EEOC SHERRIE EDWARDS-REDD AND OTHERS . . .”, but it also requests that the Court
 “approve the origin [sic] agreement made by the EEOC and AMR CORPORATION, et al., in Case No. 11-15463.”
 Letter of Sherrie Edwards-Redd, dated March 18, 2021 [ECF No. 13292] (capitalization in original); see also Letter
 of Sherrie Edwards-Redd, dated May 25, 2021 [ECF No. 13325]. But there is nothing in Ms. Edwards-Redd’s
 letters that provides a basis for denying the Estimation Motion.



                                                           2
11-15463-shl     Doc 13346      Filed 07/14/21 Entered 07/14/21 18:23:57             Main Document
                                           Pg 3 of 20



 in the United States District Court for the District of Arizona, titled Equal Employment

 Opportunity Commission v. American Airlines, Inc. and Envoy Air Inc., No. 2:17-cv-04059-SPL

 (the “EEOC Lawsuit”). See Consent Decree ¶¶ 1-2, attached as Exhibit B to the Estimation

 Motion [ECF No. 13289] (the “Consent Decree”); see also Declaration of D. Douglas Cotton

 Regarding Reorganized Debtors’ Motion to Estimate Maximum Amount of Proof of Claim No.

 9676 Under Bankruptcy Code Sections 105(a) and 502(c) ¶ 4, attached as Exhibit D to the

 Estimation Motion [ECF No. 13289] (the “Cotton Declaration”). The EEOC Lawsuit asserted

 claims against American and Envoy for alleged violations of the Americans with Disabilities Act

 of 1990 and Title I of the Civil Rights Act of 1991 for a period of time that ran from prior to the

 Petition Date until after the Effective Date. See Consent Decree ¶ 1; Cotton Decl. ¶ 4. The

 EEOC alleged that American and Envoy had nationwide patterns and practices that violated the

 Americans with Disabilities Act, including a 100% return-to-work policy that required

 employees to return to work without restrictions. See id. The EEOC Lawsuit was filed on behalf

 of 13 current and former employees of American and Envoy that had filed charges of

 discrimination with the EEOC (the “Charging Parties”), as well as a nationwide group of

 potential claimants that American and Envoy estimate includes approximately 1,500 individuals.

 See Consent Decree ¶¶ 13-14, 18; Cotton Decl. ¶ 5.

        The EEOC filed Claim No. 9676 (the “EEOC Proof of Claim”) in American’s bankruptcy

 case, in an unsecured unliquidated amount. See Estimation Motion, Exhibit A. Three of the

 Charging Parties—Darla Alvarado, Sherrie Redd and Micah Peterson—also filed individual

 claims against American (collectively with the EEOC Proof of Claim, the “Consent Decree

 Claims”). See Motion of Debtors for Entry of Order Pursuant to Fed. R. Bankr. P. 9019(a)




                                                  3
11-15463-shl       Doc 13346        Filed 07/14/21 Entered 07/14/21 18:23:57                   Main Document
                                               Pg 4 of 20



 Approving Settlement Agreement Resolving Certain Pending EEOC Litigation [ECF No. 12861]

 (the “Settlement Motion”), Exhibits B, C, and E.3

         On the same day that the EEOC Lawsuit was filed, the parties to that litigation—

 American, Envoy and the EEOC—moved before the Arizona District Court for approval of the

 Consent Decree, which comprised the parties’ settlement of the EEOC Lawsuit. See Consent

 Decree ¶¶ 1-5; Cotton Decl. ¶¶ 6. The Arizona District Court approved the Consent Decree in

 November 2017. See Cotton Decl. ¶ 7. Mr. Meadows filed an appeal in the EEOC Lawsuit and

 the Court of Appeals for the Ninth Circuit affirmed the Arizona District Court. See generally

 EEOC Lawsuit Docket; see also Hr’g Tr. 30:4-8 (June 7, 2021).

         The Consent Decree, among other things, provided the EEOC with an allowed claim of

 $9.8 million in the Reorganized Debtors’ bankruptcy cases, to be distributed among the 13

 Charging Parties and approximately 1,500 potential claimants. See Consent Decree ¶¶ 17-20.

 The Consent Decree also provided for $150,000 in fees to be paid to the administrator of the

 settlement. See id. ¶ 22. In exchange for this consideration, each of the Consent Decree Claims

 would be deemed satisfied and expunged with prejudice. See id. ¶ 21. The Consent Decree

 provided that it would only become effective after entry of a final and non-appealable order

 entered in the Reorganized Debtors’ bankruptcy cases approving the Consent Decree. See id. ¶

 8.

         After receiving approval of the Consent Decree from the Arizona District Court, the

 Reorganized Debtors sought approval of the Consent Decree in this Court under Federal Rule of

 Bankruptcy Procedure 9019(a). See generally Settlement Motion [ECF No. 12861]. This Court


 3
           Ms. Alvarado filed Proof of Claim No. 727 in the priority amount of $10,000, Ms. Redd filed Proof of
 Claim No. 7355 in the priority amount of $155,297.04, and Mr. Peterson filed Proof of Claim No. 10774 in the
 priority amount of $12,428.50, and the unsecured amount of $27,571.50. See Settlement Motion, Exhibits B, C, and
 E.



                                                        4
11-15463-shl    Doc 13346      Filed 07/14/21 Entered 07/14/21 18:23:57          Main Document
                                          Pg 5 of 20



 granted the Settlement Motion and entered an order approving the Consent Decree in May 2018.

 See Agreed Order Pursuant to Fed. R. Bankr. P.9019(a) Approving Settlement Agreement

 Resolving Certain Pending EEOC Litigation [ECF No. 12898] (the “Settlement Order”).

 Among other things, the Settlement Order authorized the Reorganized Debtors and their claims

 agent to update the claims register in accordance with the Consent Decree. See id. This resulted

 in the Consent Decree Claims being expunged and/or deemed satisfied and a new EEOC claim

 being filed in the agreed amount of $9.8 million (the “New EEOC Claim”), to reflect the

 settlement set forth in the Consent Decree. See id.

        Mr. Meadows filed an appeal of the Settlement Order, and that appeal is currently

 pending in the District Court for the Southern District of New York. See Notice of Appeal of

 Creditor Lawrence M. Meadows [ECF No. 12912]; Meadows v. AMR Corp. (In re AMR Corp.),

 No. 18-06149 (RA) (S.D.N.Y. July 6, 2018). Mr. Meadows subsequently filed a motion asking

 this Court to expunge the New EEOC Claim and reinstate the Consent Decree Claims on the

 grounds that the Consent Decree had not gone effective due to Mr. Meadows’ ongoing appeal of

 the Settlement Order. See Creditor Lawrence M. Meadows Motion to Enforce this Court’s

 Agreed Order Signed on 5/16/2018, Approving Settlement Agreement Resolving Certain Pending

 EEOC Litigation [Doc 12898], and to Compel Debtors AMR Corp., American Airlines, Inc.,

 Envoy Air, Inc., and Claims Agent GCG Inc.’s Compliance Thereof [ECF No. 13078]. As the

 Consent Decree had not yet been approved in this Court by a final, non-appealable order, the

 Court granted Mr. Meadows’ request, resulting in the reinstatement of the Consent Decree

 Claims and removal of the New EEOC Claim from the claims register. See Order Granting

 Motion to Enforce this Court’s Agreed Order Signed on 5/16/2018, Approving Settlement

 Agreement Resolving Certain Pending EEOC Litigation (Doc 12898), and to Compel Debtors




                                                 5
11-15463-shl     Doc 13346      Filed 07/14/21 Entered 07/14/21 18:23:57           Main Document
                                           Pg 6 of 20



 AMR Corp., American Airlines, Inc., Envoy Air, Inc. and Claims Agent GCG, Inc.’s Compliance

 Thereof [ECF No. 13215].

        Because the Settlement Order is still on appeal, the Consent Decree has not yet become

 effective. As a result, there has been no distribution by the Reorganized Debtors for the benefit

 of the Charging Parties or any of the potential claimants under the Consent Decree. In addition,

 the delay in the Consent Decree becoming effective has prevented any further distributions in the

 Reorganized Debtors’ bankruptcy proceeding due to the need to hold monies in reserve with

 respect to the Consent Decree Claims, since the EEOC Proof of Claim remains pending on the

 claims register in an unliquidated amount until the Settlement Order becomes final. See Hr’g Tr.

 30:14-20 (June 7, 2021) (noting that other claimants, primarily old equity, have been waiting for

 distribution). The Consent Decree Claims account for 4 of the 18 remaining claims that the

 Reorganized Debtor must resolve before closing out their cases that have been pending for

 almost a decade. See Claims Update for June 7, 2021 Hearing, Exhibit 1 [ECF No. 13328]; see

 also Hr’g Tr. 30:5-8 (June 7, 2021) (noting that resolution of the EEOC Proof of Claim is one of

 the few things preventing closing of the Reorganized Debtors’ cases); Cotton Decl. ¶ 9. The

 Reorganized Debtors will continue to accrue U.S. Trustee fees during the time period that these

 bankruptcy cases remain open; these fees are significant and have totaled approximately $8.1

 million to date. See Claims Update for June 7, 2021 Hearing, Exhibit 1. Approval of the

 Estimation Motion would put the Reorganized Debtors in a position to make a distribution and

 close out these bankruptcy cases, which will save a significant amount in future U.S. Trustee

 fees. See Hr’g Tr. 27:14-20 (June 7, 2021).

        The Reorganized Debtors now request that the EEOC Proof of Claim be estimated in the

 amount of $9.95 million, to match the settlement consideration of $9.8 million for claimants and




                                                 6
11-15463-shl     Doc 13346       Filed 07/14/21 Entered 07/14/21 18:23:57             Main Document
                                            Pg 7 of 20



 $150,000 in fees in the Consent Decree that has been approved by the Arizona District Court and

 this Court. Mr. Meadows objects to this relief, arguing that the Settlement Order is still on

 appeal and therefore the Consent Decree is not final and effective. Additionally, Mr. Meadows

 argues that the Reorganized Debtors’ estimation of the claim is flawed and not in accordance

 with the Bankruptcy Code or practices in this jurisdiction, asserting that there is not sufficient

 evidence on which to base a reasonable estimate.

                                           DISCUSSION
    A. Applicable Legal Standard

        Section 502(c) of the Bankruptcy Code provides that a court may estimate “any

 contingent or unliquidated claim, the fixing or liquidation of which, as the case may be, would

 unduly delay the administration of the case . . . .” 11 U.S.C. § 502(c)(1). Claims estimation

 provides “a means for a bankruptcy court to achieve reorganization, and/or distributions on

 claims, without awaiting the results of legal proceedings that could take a very long time

 to determine.” In re Adelphia Bus. Sols., Inc., 341 B.R. 415, 422 (Bankr. S.D.N.Y. 2003); see

 also In re Continental Airlines, Inc., 981 F.2d 1450, 1461 (5th Cir. 1993) (noting that two

 purposes of Section 502(c)(1) are to “avoid the need to await the resolution of outside lawsuits to

 determine issues of liability or amount owed by means of anticipating and estimating the likely

 outcome of these actions,” and to “promote a fair distribution to creditors through a realistic

 assessment of uncertain claims”). “Estimation is effective . . for enabling bankruptcy cases, and

 chapter 11 cases in particular, to move forward and to get recoveries into the pockets of creditors

 without delaying the whole process as a consequence of a limited number of very complex

 claims.” In re Adelphia, 341 B.R. at 423.




                                                   7
11-15463-shl     Doc 13346      Filed 07/14/21 Entered 07/14/21 18:23:57            Main Document
                                           Pg 8 of 20



        The estimation process under Section 502(c)(1) has been used for numerous purposes,

 including determining voting rights on a plan of reorganization, evaluating plan feasibility,

 determining the aggregate amount of a series of claims, setting claims distribution reserves, or

 allowing claims, including the estimation of post-petition administrative claims. See id. at 422–

 23 (noting that estimation of administrative claims was “necessary and appropriate, because, in

 the absence of estimation, ‘the fixing or liquidation of’ those claims ‘would unduly delay the

 administration of the case.’”) (quoting 11 U.S.C. § 502(c)); see also In re Chemtura Corp., 448

 B.R. 635, 649 (Bankr. S.D.N.Y. 2011); In re MacDonald, 128 B.R. 161, 164–65 (Bankr. W.D.

 Tex. 1991) (“Courts have . . . assumed that the estimation process in Section 502(c) may be

 equally employed for estimating post-petition claims, when necessary to avoid delaying the

 administration of the bankruptcy case[.]”).

        Neither the Bankruptcy Code nor the Federal Rules of Bankruptcy Procedure provide

 guidelines for the estimation of claims. In re Chemtura, 448 B.R. at 648. But it is well

 established that a court has discretion when estimating claims, guided by the legal rules that

 govern the ultimate value of the claim and the general principles that inform all decisions made

 under the Bankruptcy Code. See id. at 648-49. “For both procedure and analytical methodology,

 bankruptcy courts may use whatever method is best suited to the contingencies of the case.” Id.

 at 649. This is “so long as the procedure is consistent with the fundamental policy of Chapter 11

 that a reorganization ‘must be accomplished quickly and efficiently.’” In re Adelphia Communs.

 Corp., 368 B.R. 140, 278 (Bankr. S.D.N.Y. 2007). Importantly “[t]he court need not don the

 garb of the clairvoyant; rather, all that is required is a rough estimate.” In re Chemtura, 448 B.R.

 at 649. Indeed, the Second Circuit has stated that courts should make a “speedy and rough

 estimation of [the] claims for purposes of determining [claimant's] voice in the Chapter 11




                                                  8
11-15463-shl     Doc 13346      Filed 07/14/21 Entered 07/14/21 18:23:57             Main Document
                                           Pg 9 of 20



 proceedings ...” In re Chateaugay Corp., 944 F.2d 997, 1006 (2d Cir. 1991). Most importantly,

 “[a]n estimate necessarily implies no certainty; it is not a finding or a fixing of an exact amount.

 It is merely the court's best estimate for the purpose of permitting the case to go forward and thus

 not unduly delaying the matter.” In re Windsor Plumbing Supply Co., Inc., 170 B.R. 503, 521

 (Bankr. E.D.N.Y. 1994) (quoting In re Nova Real Estate Inv. Trust, 23 B.R. 62, 66 (Bankr. E.D.

 Va. 1982)).

        The procedures used for estimating claims vary, and have included a summary trial, a

 full-blown evidentiary hearing, or the review of pleadings and briefs followed by oral argument

 of counsel. See In re Adelphia, 341 B.R. at 422-23 (internal citations omitted); see also In re

 Windsor, 170 B.R. at 520; In re Lane, 68 B.R. 609, 613 (Bankr. D. Haw. 1986) (estimating

 claims after “review[ing] the numerous pleadings and briefs of the debtor and [the creditors]”).

 “In so doing, courts specifically have recognized that it is often ‘inappropriate to hold time-

 consuming proceedings which would defeat the very purpose of 11 U.S.C. § 502(c)(1) to avoid

 undue delay.’” In re Adelphia, 341 B.R. at 432. (quoting In re Windsor, 170 B.R. at 520); see

 also In re Lionel L.L.C., 2007 WL 2261539, at *5 (Bankr. S.D.N.Y. Aug. 3, 2007). Thus, a

 truncated process under Section 502(c) “has been found to be consistent with the dictates of due

 process of law.” In re Lionel, 2007 WL 2261539, at *5 (citing In re FRG, Inc., 121 B.R. 451,

 456 (Bankr. D. Pa. 1990); In re Apex Oil Co., 92 B.R. 843, 845–47 (Bankr. E.D. Mo.); In re

 Baldwin–United Corp., 55 B.R. 885, 899–902 (Bankr. S.D. Ohio 1985)).

        As for the substantive process of estimating claims, estimation requires “sufficient

 evidence on which to base a reasonable estimate of the claim[.]” Bittner v. Borne Chem. Co.,

 Inc., 691 F.2d 134, 135 (3d Cir. 1982). In the Southern District of New York, courts will

 “estimate the expected value of a claim based on the probability of the success of various




                                                   9
11-15463-shl     Doc 13346      Filed 07/14/21 Entered 07/14/21 18:23:57             Main Document
                                           Pg 10 of 20



 potential outcomes if decided on the merits.” In re Chemtura, 448 B.R. at 650 (citations

 omitted); see also In re Thomson McKinnon Secs., Inc., 191 B.R. 976, 989–90 (Bankr. S.D.N.Y.

 1996). With respect to disputed facts in a claims estimation analysis,

         An estimator of claims must take into account the likelihood that each party's
         version might or might not be accepted by a trier of fact. The estimated value of a
         claim is then the amount of the claim diminished by probability that it may be
         sustainable only in part or not at all . . . Recognizing that the magnitude of
         recovery is to a large extent dependent upon the individual backgrounds of the
         triers of the facts, what we are given to deal with is a range of possible awards
         which we must first turn into a range of probable awards running from zero to the
         full amount of the claim. An expected value can then be found by multiplying a
         number of possible recovery values by the probability of their occurrence and
         taking the sum of these products.
 In re Chemtura, 448 B.R. at 650 (quoting In re Windsor, 170 B.R. at 521) (emphasis in

 original).

         As for disputed legal issues in an estimation analysis,

         the parties' legal arguments must be evaluated not for the probability that they
         have merit, but rather for their correctness as a matter of governing law. In re
         Thomas McKinnon Securities, 191 B.R. at 979 (in estimating a claim, court is
         "bound by the legal rules which may govern the ultimate value of the claim").
 In re Chemtura, 448 B.R. at 651 (quoting In re Ralph Lauren Womenswear, 197 B.R. 771, 775

 (Bankr. S.D.N.Y. 1996)). In some circumstances, courts will also factor in the possibility of an

 appellate reversal. See In re Chemtura, 448 B.R. at 651.

     B. Estimation of EEOC Proof of Claim

         1. Rationale for Estimation

         The Court finds that estimating the EEOC Proof of Claim in the amount of $9.95 million

 is consistent with the purposes of Section 502, which explicitly provides for the estimation of an

 unliquidated claim, the fixing or liquidation of which would otherwise unduly delay the

 administration of the case. See 11 U.S.C. § 502(c). The estimation of the EEOC Proof of Claim



                                                  10
11-15463-shl       Doc 13346         Filed 07/14/21 Entered 07/14/21 18:23:57                    Main Document
                                                Pg 11 of 20



 will put an end to the more than three years of delay since the Consent Decree was approved by

 the Arizona District Court, thus providing “a means for a bankruptcy court to achieve . . .

 distributions on claims, without awaiting the results of legal proceedings that could take a very

 long time to determine.” In re Adelphia, 341 B.R. at 422. In making this determination, the

 Court takes into consideration the real world consequence of this delay, including the

 interruption in distributions by the Reorganized Debtors to both claimants and shareholders. See

 Hr’g Tr. 30:14-20 (June 7, 2021). Indeed, numerous parties in the Reorganized Debtors’ cases

 have taken note of this delay and requested that the Court put an end to it. See, e.g., Letter of

 Sherrie Edwards-Redd, dated May 25, 2021 [ECF No. 13325] (one of the Charging Parties

 complaining that parties impacted by the settlement have not yet received anything); Letter of

 Mark Fu, dated March 31, 2021 [ECF No. 13301] (stating that he is a shareholder awaiting

 distribution and writing “to highlight my concerns with the outstanding claims and the appeals

 after appeals filed by a few employees of the airline, including and most notably Mr Lawrence

 Meadow . . . . I have lost count of the number of appeals that Mr. Meadow repeatedly filed. In

 fact, it has gotten so ludicrous that the airline finally said in it’s [sic] court filing . . . that he was

 the reason the distribution of shares was delayed . . . Mr. Meadow’s anger has consumed him

 entirely and he has been dragging many others along with him for the past few years.”). In

 granting this relief, the Court notes that these bankruptcy cases were filed almost a decade ago

 and confirmed almost eight years ago. Thus, parties like Mr. Fu have been waiting a long time

 to receive their distribution.4 Estimation of the claim will also put the Reorganized Debtors in a


 4
           The Court notes that the Reorganized Debtors previously came before this Court seeking to establish a
 disputed claims reserve to allow the Reorganized Debtors to distribute the remaining funds to persons entitled to a
 distribution under the Plan. See Motion for Entry of Order Establishing Maximum Amount of Disputed Claims to Be
 Utilized for Determining Disputed Claims Reserve Under Debtors’ Second Amended Joint Chapter 11 Plan and
 Approving Certain Procedures in Connection with Disputed Claims Reserve [ECF No. 8985] (requesting disputed
 claims reserve be established based upon an aggregate amount of disputed single-dip general unsecured claims in an
 amount not to exceed $331 million). Finding that the proposed disputed claims reserve was not sufficient to protect


                                                         11
11-15463-shl        Doc 13346         Filed 07/14/21 Entered 07/14/21 18:23:57                     Main Document
                                                 Pg 12 of 20



 position to close out their cases, thereby saving a significant amount in U.S. Trustee fees. See

 Hr’g Tr. 27:15-28:10 (June 7, 2021).

          In making its decision, the Court also considers Mr. Meadows’ long and litigious

 relationship with American, in this Court and numerous other forums. See, e.g., Mem. of

 Decision, dated April 14, 2016 [ECF. No. 12717]. Over the course of the Reorganized Debtors’

 bankruptcy cases, Mr. Meadows has filed four claims against the Debtors, the last three of which

 purported to amend his original claim. The Reorganized Debtors objected to these claims and

 each of the claims was disallowed by this Court in 2013 and 2014. See Order Granting Debtors’

 Fiftieth Omnibus Objection to Claims [ECF No. 8110]; Meadows v. AMR Corp., 539 B.R. 246,

 248 (S.D.N.Y. 2015), aff’d sub nom., 662 F. App’x 77, 78 (2d Cir. 2016). In short, Mr.

 Meadows has received his day in court as to his own claims. Indeed, this Court notes that it was

 previously forced to take the extraordinary step of issuing an order against Mr. Meadows—

 affirmed by both the District Court for the Southern District of New York and the United States

 Court of Appeals for the Second Circuit—that enforced the discharge injunction under the

 Debtors’ plan and the confirmation order and directed Mr. Meadows to withdraw various

 pending actions that violated the discharge injunction; that same order enjoined him from filing

 additional litigation against American related to the termination of his employment with

 American and his long-term disability benefits. See In re AMR Corp., 2016 WL 1559294

 (Bankr. S.D.N.Y. April 14, 2016); aff’d sub nom., Meadows v. AMR Corp. (In re AMR Corp.),



 parties with still unresolved claims, the Court approved a disputed claims reserve that was higher than proposed by
 the Reorganized Debtors. See Order Establishing Maximum Amount of Disputed Claims to Be Utilized for
 Determining Disputed Claims Reserve Under Debtors’ Second Amended Joint Chapter 11 Plan and Approving
 Certain Procedures in Connection with Disputed Claims Reserve [ECF No. 9560] (ordering that disputed claims
 reserve be established based on an aggregate amount of disputed single-dip general unsecured claims in the amount
 of $700 million). That ruling was eight years ago. Given the resolution of all but a handful of claims in the ensuing
 years, the Court has no concern that the relief proposed today will imperil the rights of any parties that still have
 unpaid claims. This does not include Mr. Meadows, whose claims were expunged by the Court years ago.



                                                          12
11-15463-shl        Doc 13346         Filed 07/14/21 Entered 07/14/21 18:23:57                      Main Document
                                                 Pg 13 of 20



 764 F. App’x 88, 89 (2nd Cir. 2019).5 Without the requested relief, the Court expects that

 distributions will be delayed for a significant amount of time into the future. See Meadows

 Objection at 3 (noting that Settlement Order is on appeal and “currently pending resolution in the

 U.S. Court for Southern District of New York, as well as a potential subsequent second appeal

 to the U.S. Court of Appeals for the Second Circuit.”) (emphasis added). Indeed, it appears that

 Mr. Meadows’ opposition to the Estimation Motion is driven by his own parochial concerns.6

 But as the Court explained to Mr. Meadows at the hearing on the Estimation Motion, the matter

 currently before the Court is not a decision on Mr. Meadows’ individual circumstances or

 relitigation of his claims against American Airlines, which this Court has already spent many

 hours addressing during the course of the Reorganized Debtors’ bankruptcy cases. See, e.g.,

 Meadows v. AMR Corp., 539 B.R. at 248, aff’d sub nom., 662 F. App’x 77, 78 (2d Cir. 2016).

          2.       Substantive Review of Reorganized Debtors’ Request

                   i. Posture of the Case

          A substantive review of the Reorganized Debtors’ request also supports approval of the

 Estimation Motion. To begin with, the main focus of Mr. Meadows’ arguments against approval



 5
            See Teamsters Nat'l Freight Indus. Negotiating Comm. et al. v. Howard's Express, Inc. (In re Howard's
 Express, Inc.), 151 F. Appx. 46, 48 (2d Cir. 2005) (stating that courts are empowered to take judicial notice of public
 filings, including a court's docket).
 6
          Mr. Meadows stated during the hearing on the Estimation Motion that

          I would pull my appeals if they’d just simply honor those agreements and reinstate me like they’ve
          done for all the other pilots similarly situated, except for the ones like me, who filed lawsuits
          against the company. So if you would resolve this matter, I gave you a very simple solution. I
          understand under Section 105A, the equitable backstop, you have wide latitude to correct flexible
          remedies. And then in my declaration, in Paragraph 59, I proposed such a remedy. I ask you,
          since you approved the consent decree as a Bankruptcy Court, to simply compel the Debtors to
          comply those [sic] obligations, reinstate pilots like myself who are now medically qualified and
          meet all the essential job functions, I will pull those appeals. The consent decree could become
          effective immediately tomorrow. All the charging companies can be made whole. All the money
          could be paid out.

 Hr’g Tr. 46:17-47:9 (June 7, 2021) (emphasis added).



                                                           13
11-15463-shl        Doc 13346         Filed 07/14/21 Entered 07/14/21 18:23:57                     Main Document
                                                 Pg 14 of 20



 of the Estimation Motion relate to the merits of the Consent Decree. Specifically, he asserts that

 the compensation in the Consent Decree is inadequate and that it improperly excludes pilots,

 issues that go to the merits of the Consent Decree itself.7 See generally Notice of: Declaration of

 Lawrence M. Meadows at 4, 6-7, 11 [ECF No. 13331] (the “Meadows Declaration”); Meadows

 Objection at 14-15; see also Hr’g Tr. 39:10-20, 47:20-48:11, 57:7-24 (June 7, 2021).8 Mr.

 Meadows argues that if he is successful on appeal based on these issues, the Consent Decree may

 never become effective or may need to be renegotiated or the underlying claims relating to the

 Consent Decree be litigated. See Meadows Objection at 15. But the circumstances of this

 situation are procedurally distinct from those normally encountered when a court is asked to

 estimate a claim for which the merits have yet to be litigated. Here, the merits of the Consent


 7
           As evidence against approval of the Estimation Motion, Mr. Meadows offered his own declaration and
 three witnesses to discuss the purported harms that he believes that the Consent Decree will cause to pilots on
 disability. See Meadows Decl.; Notice of Service: Notice to Compel Witness Testimony of Brian Ostrom During
 U.S. Bankruptcy Court Evidentiary Hearing on June 7th, 2021 at 11:00 a.m. [ECF No. 13330]; Notice of Service:
 Notice to Compel Witness Testimony of Herman J. Straub During U.S. Bankruptcy Court Evidentiary hearing on
 June 7th, 2021 at 11:00 a.m. [ECF No. 13330]; Notice of Service: Notice to Compel Witness Testimony of Edward
 Sicher During U.S. Bankruptcy Court Evidentiary Hearing on June 7th, 2021 at 11:00 a.m. [ECF No. 13330]; Notice
 of: Notice of Creditor Lawrence M. Meadows Witness List for Evidentiary Hearing on June 7th, 2021 at 11:00 a.m.
 In addition to hearing extensively from Mr. Meadows, the Court accepted a proffer of the testimony of each of the
 other witnesses and heard from Mr. Straub during the hearing on the Estimation Motion. See Hr’g Tr. 63:5-67:8
 (June 7, 2021). But the Court noted that the merits of the Consent Decree are not directly at issue in the Estimation
 Motion; this Court’s approval of the Consent Decree is already on appeal, and that record on appeal already includes
 Mr. Meadows’ arguments about the merits of the Consent Decree. See Statement of Issues on Appeal and
 Designation of Items to be Included in the Record of Lawrence M. Meadows [ECF No. 12923]; Debtors’ Statement
 of Issue Presented on Appeal and Counterdesignation of Additional Items to be Included in Record on Appeal [ECF
 No. 12929].
 8
          Mr. Meadows also argues that American continues to violate the obligations of the Consent Decree by
 discriminating against him and similarly situated pilots. See Meadows Decl. at 9-11. But as the Court noted at the
 hearing on the Estimation Motion, the Consent Decree is not final and therefore has not yet been implemented.
 Upon implementation, enforcement of the Consent Decree is the responsibility of the EEOC and the Arizona District
 Court and this Court will not wade into the issue. See Consent Decree ¶ 11 (noting that if the EEOC believes
 American or Envoy have not complied with any provision of the Consent Decree, then the EEOC may bring an
 action before the Arizona District Court to enforce the Consent Decree). Moreover, approval of the Estimation
 Motion does not deprive any party of any rights that they may have with respect to any alleged ongoing
 discrimination against them. Indeed, Mr. Meadows appears to have filed a claim with the EEOC against American
 in January 2020 for alleged continuing discrimination and retaliatory practices against him. See Meadows Decl. at
 9-11; see also Consent Decree ¶ 13 (“Nothing in this paragraph affects the EEOC’s ability, responsibility and
 authority to receive and investigate any subsequently filed charges of discrimination or to bring a subsequent lawsuit
 against Defendants regarding matters not covered in this Lawsuit or the Letters of Determination giving rise to this
 Lawsuit.”).



                                                          14
11-15463-shl     Doc 13346      Filed 07/14/21 Entered 07/14/21 18:23:57            Main Document
                                           Pg 15 of 20



 Decree have already been passed upon by the Arizona District Court and the Court of Appeals

 for the Ninth Circuit, as well as by this Court. Thus, there is a very fulsome record upon which

 this Court can conclude that the proposed estimated amount—the $9.95 million in the Consent

 Decree—is reasonable. Thus, the Court rejects Mr. Meadows’ argument that the Reorganized

 Debtors have not shown “sufficient evidence on which to base a reasonable estimate of the

 claim[.]” Meadows Objection at 14 (quoting Bittner, 691 F.2d at 135).

                ii. Probability of Success

        Mr. Meadows also asserts that the Reorganized Debtors have failed to factor into their

 estimation calculation “the probability of the success of various potential outcomes if decided on

 the merits . . . ” Meadows Objection at 14 (quoting In re Chemtura, 448 B.R. at 650). But as

 noted above, the Consent Decree has been reviewed and approved by the Arizona District Court,

 where the EEOC Litigation was filed. Mr. Meadows’ challenge to the Consent Decree was

 denied by the Arizona District Court, which was then affirmed on appeal by the Court of

 Appeals for the Ninth Circuit. The only issue before this Court was approval of the Consent

 Decree under Rule 9019 of the Federal Rules of Bankruptcy Procedure. This is the issue that has

 been appealed by Mr. Meadows to the District Court for the Southern District of New York, and

 it is the risk of reversal of that appeal that this Court must now weigh in determining whether to

 approve the Estimation Motion.

        Bankruptcy Rule 9019(a) provides that “[o]n motion by the trustee and after notice and a

 hearing, the court may approve a compromise or settlement.” Fed. R. Bankr. P. 9019(a).

 “Settlements and compromises are favored in bankruptcy as they minimize costly litigation and

 further parties’ interests in expediting the administration of the bankruptcy estate.” In re Dewey

 & LeBoeuf LLP, 478 B.R. 627, 641-642 (Bankr. S.D.N.Y. 2012) (quoting In re MF Global Inc.,




                                                 15
11-15463-shl     Doc 13346       Filed 07/14/21 Entered 07/14/21 18:23:57              Main Document
                                            Pg 16 of 20



 2012 WL 3242533, at *5 (Bankr. S.D.N.Y Aug. 10, 2012)); see Motorola, Inc. v. Official Comm.

 of Unsecured Creditors (In re Iridium Operating LLC), 478 F.3d 452, 455 (2d Cir. 2007) (“In

 Chapter 11 bankruptcies, settlements . . . help clear a path for the efficient administration of the

 bankrupt estate”).

        When reviewing a settlement under Bankruptcy Rule 9019, the court must determine that

 the settlement is “fair, equitable, and in the best interests of the estate before approving it.” In re

 Residential Capital, LLC, 497 B.R. 720, 749 (Bankr. S.D.N.Y. 2013) (internal citations omitted);

 see also In re Chemtura Corp., 437 B.R. 561, 593 (Bankr. S.D.N.Y. 2010) (“The legal standard

 for determining the propriety of a bankruptcy settlement is whether the settlement is in the best

 interest of the estate.”). “In so doing, the Court need not decide the numerous issues of law and

 fact raised by a compromise or settlement, ‘but must only canvass the issues and see whether the

 settlement falls below the lowest point in the range of reasonableness.’” In re Residential

 Capital, 497 B.R. at 749 (quoting In re Adelphia Commc’ns Corp., 327 B.R. 143, 159 (Bankr.

 S.D.N.Y. 2005)). Instead of “conduct[ing] a ‘mini-trial,’” the Court need only “‘be apprised of

 those facts that are necessary to enable it to evaluate the settlement and to make a considered and

 independent judgment about the settlement.’” In re Residential Capital, 497 B.R. at 749

 (quoting In re Adelphia, 327 B.R. at 159). “In evaluating the necessary facts, a court may rely

 on the opinion of the debtor, parties to the settlement, and the professionals.” In re Residential

 Capital, 497 B.R. at 749 (citing In re Chemtura, 439 B.R. at 594; In re Purofied Down Prods.

 Corp., 150 B.R. 519, 522-23 (Bankr. S.D.N.Y. 1993)).

        Importantly, the decision of whether to approve or deny a settlement that involves a

 bankruptcy estate is within the discretion of the bankruptcy court. See In re Residential Capital,

 497 B.R. at 749 (citing Vaughn v. Drexel Burnham Lambert Grp., Inc. (In re Drexel Burnham




                                                   16
11-15463-shl     Doc 13346       Filed 07/14/21 Entered 07/14/21 18:23:57              Main Document
                                            Pg 17 of 20



 Lambert Grp., Inc.), 134 B.R. 499, 505 (Bankr. S.D.N.Y. 1991); Nellis v. Shugrue, 165 B.R. 115,

 122-23 (S.D.N.Y. 1994)). “A court may exercise its discretion ‘in light of the general public

 policy favoring settlements.’” In re Residential Capital, 497 B.R. at 749 (quoting In re Hibbard

 Brown & Co., Inc., 217 B.R. 41, 46 (Bankr. S.D.N.Y. 1998)). “While the bankruptcy court may

 consider the objections lodged by parties in interest, such objections are not controlling. . . .

 [T]he bankruptcy court must still make informed and independent judgment.” In re WorldCom,

 Inc., 347 B.R. 123, 137 (Bankr. S.D.N.Y. 2006). And while courts have discretion in approving

 a settlement, “the business judgment of the debtor in recommending the settlement should be

 factored into the court’s analysis.” MF Global Inc., 2012 WL 3242533, at *5 (citing JP Morgan

 Chase Bank, N.A. v. Charter Commc’ns Operating LLC (In re Charter Commc’ns), 419 B.R.

 221, 252 (Bankr. S.D.N.Y. 2009)).

        In the Second Circuit, the Iridium case established the following multi-factor balancing

 test to determine whether a settlement is fair and equitable:

                (1) the balance between the litigation’s possibility of success and
                the settlement’s future benefits;
                (2) the likelihood of complex and protracted litigation, “with its
                attendant expense, inconvenience, and delay,” including the
                difficulty in collecting on the judgment;
                (3) “the paramount interests of the creditors,” including each
                affected class’s relative benefits “and the degree to which creditors
                either do not object to or affirmatively support the proposed
                settlement”;
                (4) whether other parties in interest support the settlement;
                (5) the “competency and experience of counsel” supporting, and
                “[t]he experience and knowledge of the bankruptcy court judge”
                reviewing, the settlement;
                (6) “the nature and breadth of releases to be obtained by officers
                and directors”; and



                                                   17
11-15463-shl     Doc 13346         Filed 07/14/21 Entered 07/14/21 18:23:57            Main Document
                                              Pg 18 of 20



                (7) “the extent to which the settlement is the product of arm's
                length bargaining.”
 In re Iridium, 478 F.3d at 462.
        In previously approving the Consent Decree, this Court specifically addressed the Iridium

 factors and concluded that they supported approval of the parties’ settlement. See generally Hr’g

 Tr. 41:6-42:2 (Feb. 1, 2018). The Court weighed the probability of success in the litigation,

 observing that the Consent Decree had already been separately reviewed and approved by the

 Arizona District Court where the EEOC Litigation was filed. See id. at 41:12-15. The Court

 also found that the settlement satisfied the factors relating to difficulties collecting on any

 litigated judgment, the complexities and likely duration of any litigation between the

 Reorganized Debtors and the EEOC, the view of creditors regarding the proposed settlement, the

 competence and experience of the counsel and other professionals that support the settlement, the

 releases that were being received by the affected parties, and the extent to which the settlement

 was derived from arm’s length bargaining and was not the product of fraud or collusion. See id.

 at 41:15-25. The Court explicitly noted that it found no evidence of fraud or collusion and that

 the Reorganized Debtors’ informed judgment of the settlement was fair and reasonable. See id.

 at 41:25-42:2. The Court also observed that the settlement did not

        in any way dismiss, waive, or otherwise affect anybody other—anybody else’s
        rights other than those in the settlement. The parties whose rights are affected are
        the parties who filed proofs of claims and have decided to settle those proofs of
        claims or the folks who are part of the consent decree who can participate in the
        settlement, but only if they so choose by filing the procedures set forth in the
        consent decree. If they choose not to do that then they are not waiving any of
        their claims . . . . [T]his settlement doesn’t affect any claims other than those
        specifically identified in the settlement.

 Id. at 42:11-43:3.

        Based on a review of the Consent Decree and the representations of the Reorganized

 Debtors, the Court also noted that while pilots such as Mr. Meadows were not directly included


                                                   18
11-15463-shl       Doc 13346         Filed 07/14/21 Entered 07/14/21 18:23:57                   Main Document
                                                Pg 19 of 20



 in the notice provisions of the settlement, they were not excluded from the settlement itself and

 could participate if they choose to do so. See id. at 43:14- 21. Indeed, at the hearing on the

 Settlement Motion, counsel to American stressed the fact that pilots were not excluded from

 participating in the settlement process laid out by the Consent Decree. See id. at 31:23-32:4.

 Counsel noted that due to the large amount of employees at the newly merged entity, the parties

 to the settlement had tried to develop a process under the Consent Decree that would capture

 employees most likely to be aggrieved. See id. at 32:5-11. As part of an effort to manage that

 process, pilots were not included on the list of notice parties under the Consent Decree because

 they were one of the groups least likely to be impacted with respect to the core allegations made

 by the EEOC, since pilots’ ability to fly is governed by extensive federal regulation. See id. at

 32:12-25. Counsel noted that while pilots are not included in the list of notice parties, pilots can

 still come forward and submit a claim form to the EEOC under the procedures of the Consent

 Decree and the EEOC will then take that claim, investigate and decide whether to make a

 settlement offer. See id. at 33:1-25. After hearing Mr. Meadows’ arguments with respect to the

 Estimation Motion, the Court concluded that the Iridium factors were satisfied.

         Taking into account the entire record then—including this Court’s prior approval of the

 Consent Decree—the Court concludes that the proposed estimation amount of $9.95 million is

 appropriate now.9




 9
           Mr. Meadows argues that the Reorganized Debtors are using the Estimation Motion to circumvent his right
 to assert his appeal and the requirement that the Settlement Order be final for the Consent Decree to become
 effective. See Meadows Objection at 10, 13. But just as Mr. Meadows is free to pursue his appeal of the Settlement
 Order, so the Reorganized Debtors are free to pursue their rights and remedies under Section 502(c) of the
 Bankruptcy Code, which specifically provides for estimation of unliquidated claims to prevent undue delay in the
 administration of bankruptcy cases. See 11 U.S.C. § 502(c).



                                                        19
11-15463-shl    Doc 13346       Filed 07/14/21 Entered 07/14/21 18:23:57           Main Document
                                           Pg 20 of 20



                                         CONCLUSION

        For the reasons set forth above, the Court grants the Estimation Motion. The Debtors

 shall serve a copy of this Memorandum of Decision on Mr. Meadows and Ms. Edwards-Redd

 and file proof of such service on the Case Management/Electronic Case Filing Docket. The

 Debtors shall also submit a proposed order on five days’ notice. The proposed order must be

 submitted by filing a notice of the proposed order on the docket, with a copy of the proposed

 order attached as an exhibit to the notice. A copy of the notice and proposed order shall also be

 served upon Mr. Meadows and Ms. Edwards-Redd.

 Date: New York, New York
       July 14, 2021


                                                      /s/ Sean H. Lane
                                                      UNITED STATES BANKRUPTCY JUDGE




                                                 20
